COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH

NO. 
2-03-231-CV

GRAHAM GENERAL HOSPITAL                                               APPELLANT 
 
V.
 
JACQUELINE A. PHILLIPS                                                          APPELLEE 
 
------------
 
FROM THE 
90TH DISTRICT COURT OF YOUNG COUNTY 
 
------------
 
MEMORANDUM OPINION
 AND JUDGMENT
 
------------
        Appellant Graham General Hospital and Appellee Jacqueline A. Phillips
have filed an agreed motion asking this court to set aside the trial court’s
judgment as void and to reverse and remand this case to the trial court for entry
of judgment in compliance with the law.  The parties agree that the trial court’s
judgment is void for failure to comply with Texas Labor Code section
410.258(a).  Tex. Lab. Code Ann. § 410.258(a) (Vernon 2003) (requiring 
proposed judgment in workers’ compensation proceeding to be filed with
executive director of Texas Workers Compensation Commission thirty days
before judgment entered); § 410.258(f) (providing that a judgment is void if it
fails to comply with section 410.258); see also Ins. Co. of Penn. v. Martinez,
18 S.W.3d 844, 847-48 (Tex. App.—El Paso 2000, no pet.).  We likewise
agree that the trial court’s judgment is void.  We set aside the trial court’s
judgment and dismiss this appeal.  Tex. R. App. P. 43.2(e).
        Costs of the appeal shall be paid by Graham General Hospital, for which
let execution issue.
 
                                                          PER CURIAM
PANEL D:   WALKER, J.; CAYCE, C.J.; and DAY, J.
DELIVERED: October 2, 2003